 

Exhibit 10.15

TRIPADVISOR, INC. RESTRICTED STOCK UNIT AGREEMENT

People’s Republic of China

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of the award
date designated on the Grant Details referenced below (the “Award Date”),
between TripAdvisor, Inc., a U.S. Delaware corporation (the “Company”), and the
employee or consultant of the Company or one of its Subsidiaries or Affiliates
designated on the Grant Details (the “Eligible Individual”), describes the terms
of an award of restricted stock units (“Restricted Stock Units”) to the Eligible
Individual by the Company.

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Company’s 2011 Stock and Annual Incentive Plan (as
amended from time to time, the “Plan”).

1.

Award and Vesting of Restricted Stock Units

(a)       Subject to the terms and conditions of this Agreement and the Plan and
the Grant Details (as defined below), the Company hereby grants Restricted Stock
Units to the Eligible Individual.  Reference is made to the “Grant Details” that
can be found on the equity plan website of the current professional selected by
the Company to administer the Plan (the “Plan Administrator”), currently located
at www.netbenefits.fidelity.com (or any successor equity administration system
selected by the Company to manage the Plan from time to time).  Your Grant
Details, which sets forth the number of Restricted Stock Units granted to you by
the Company, the Award Date and the vesting schedule of the Restricted Stock
Units (among other information), is hereby incorporated by reference into, and
shall be read as part and parcel of, this Agreement.

(b)       Subject to the terms and conditions of this Agreement and the
provisions of the Plan, the Restricted Stock Units shall vest and no longer be
subject to any restriction (such period during which restrictions apply is the
“Restriction Period”) on the dates detailed in the Grant Details.

(c)       Notwithstanding any terms or conditions of the Plan to the contrary,
in the event of Termination of Employment of the Eligible Individual (whether or
not in breach of local labor laws), the Eligible Individual’s right to receive
the Restricted Stock Unit award and any vesting in the Restricted Stock Units
under the Plan, if any, will terminate effective as of the date of the
Termination of Employment of the Eligible Individual and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of Termination of Employment (whether or not in breach
of local labor laws), the Eligible Individual’s right to vest in Restricted
Stock Units after Termination of Employment, if any, will be measured by the
date of the Termination of Employment and will not be extended by any notice
period mandated under local law.  The Committee shall have the exclusive
discretion to determine the date of the Termination of Employment of the
Eligible Individual for purposes of this Agreement.

(d)       Notwithstanding the provisions of Sections 1(b) and 1(c) above, in the
event the Eligible Individual incurs a Termination of Employment by the Company
or any Subsidiary or Affiliate for Cause, or the Eligible Individual voluntarily
incurs a Termination of Employment within two years after any event or
circumstance that would have been grounds for a Termination of Employment for
Cause, the Eligible Individual’s Restricted Stock Units (whether or not vested)
shall be forfeited and canceled in their entirety upon such Termination of
Employment.   In such event, the Company may cause the Eligible Individual,
immediately upon notice from the Company, either to return the shares issued
upon settlement of Restricted Stock Units that vested during the two-year period
after the events or circumstances giving rise to or constituting grounds for
such Termination of Employment for Cause or to pay to the Company an amount
equal to the aggregate amount, if any, that the Eligible Individual had
previously realized in respect of any and all shares issued upon settlement of
Restricted Stock Units that vested during the two-year period after the events
or circumstances giving rise to or constituting grounds for such Termination of
Employment for Cause (i.e., the value of the Restricted Stock Units upon
vesting), in each case including any dividend equivalents or other distributions
received in respect of any such Restricted Stock Units.

(e)       For purposes of this Agreement, employment with the Company shall
include employment with the Company’s Subsidiaries, Affiliates and
successors.  Nothing in this Agreement or the Plan shall confer upon the
Eligible Individual any right to continue in the employ of the Company or any of
its Subsidiaries or Affiliates or interfere in any way with the right of the
Company or any such Subsidiaries or Affiliates to terminate the Eligible
Individual’s employment pursuant to relevant employment contract between the
Company or any Subsidiaries or Affiliates located in China and the Eligible
Individual.  For the avoidance of doubt, the employment relationship between the
Eligible Individual and the Company, or any Subsidiaries or Affiliates located
in China shall be

 

--------------------------------------------------------------------------------

 

governed by relevant employment contracts between them. The Committee shall have
the exclusive discretion to determine whether there has been any interruption or
Termination of Employment.

2.

Settlement of Units

As soon as practicable after any Restricted Stock Units have vested and are no
longer subject to the Restriction Period, such Restricted Stock Units shall be
settled.  Subject to Section 8 (pertaining to the withholding of taxes), for
each Restricted Stock Unit settled pursuant to this Section 2, the Company shall
issue one Share for each vested Restricted Stock Unit and cause to be delivered
to the Eligible Individual one or more unlegended, freely-transferable stock
certificates in respect of such Shares issued upon settlement of the vested
Restricted Stock Units.   Notwithstanding the foregoing, the Company shall be
entitled to hold the Shares issuable upon settlement of Restricted Stock Units
that have vested until the Company or the Plan Administrator shall have received
from the Eligible Individual a duly executed Form W-9 or Form W-8, as
applicable, as well as such other documents as may be legally required.

3.

Non-Transferability of the Restricted Stock Units

During the Restriction Period and until such time as the Restricted Stock Units
are ultimately settled as provided in Section 2 above, the Restricted Stock
Units shall not be transferable by the Eligible Individual by means of sale,
assignment, exchange, encumbrance, pledge, hedge or otherwise.

4.

Rights as a Stockholder

Except as otherwise specifically provided in this Agreement, during the
Restriction Period, the Eligible Individual shall not be entitled to any rights
of a stockholder with respect to the Restricted Stock Units.  Regardless of
whether the Company declares and pays dividends on the Common Stock during the
Restriction Period, the Eligible Individual will not be credited with any
additional amounts or additional Restricted Stock Units, including additional
Restricted Stock Unit equal to the dividend that would have been paid with
respect to such Restricted Stock Unit if it had been an actual share of Common
Stock.  Notwithstanding the foregoing, dividends and distributions other than
regular cash dividends, if any, may result in an adjustment pursuant to Section
5, rather than under this Section 4.

5.

Adjustment in the Event of Change in Stock; Change in Control

(a)       In the event of (i) a stock dividend, stock split, reverse stock
split, share combination, or recapitalization or similar event affecting the
capital structure of the Company (each, a “Share Change”), or (ii) a merger,
consolidation, acquisition of property or shares, separation, spinoff,
reorganization, stock rights offering, liquidation, Disaffiliation, payment of
cash dividends other than an ordinary dividend or similar event affecting the
Company or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board may in its discretion make such substitutions or
adjustments as it deems appropriate and equitable to the number of Restricted
Stock Units and the number and kind of shares of Common Stock underlying the
Restricted Stock Units.

(b)       In the case of Corporate Transactions, such adjustments may include,
without limitation (i) the cancellation of the Restricted Stock Units in
exchange for payments of cash, property or a combination thereof having an
aggregate value equal to the value of such Restricted Stock Units, as determined
by the Committee or the Board in its sole discretion, (ii) the substitution of
other property (including, without limitation, cash or other securities of the
Company and securities of entities other than the Company) for the shares of
Common Stock underlying the Restricted Stock Units and (iii) in connection with
any Disaffiliation, arranging for the assumption of the Restricted Stock Units,
or the replacement of the Restricted Stock Units with new Awards based on other
property or other securities (including, without limitation, other securities of
the Company and securities of entities other than the Company), by the affected
Subsidiary, Affiliate, or by the entity that controls such Subsidiary or
Affiliate, following such Disaffiliation (as well as any corresponding
adjustments to any Restricted Stock Units that remain based upon securities of
the Company).

(c)       The determination of the Committee regarding any such adjustment will
be final and conclusive and need not be the same for all Participants.

(d)       Unless otherwise determined by the Committee, in the event of a Change
in Control, the provisions of Section 10 of the Plan shall apply.

6.

Payment of Transfer Taxes, Fees and Other Expenses

The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares received by an Eligible
Individual in connection with the Restricted Stock Units, together with any and
all other fees and expenses necessarily incurred by the Company in connection
therewith.

2

--------------------------------------------------------------------------------

 

7.

Other Restrictions

(a)       The Restricted Stock Units shall be subject to the requirement that,
if at any time the Committee shall determine that (i) the listing, registration
or qualification of the shares of Common Stock subject or related thereto upon
any securities exchange or under any state or federal law, or (ii) the consent
or approval of any government regulatory body is required (including, without
limitation, the registration of the Plan with the PRC State Administration of
Foreign Exchange (SAFE) or its local offices), then in any such event, the award
of Restricted Stock Units shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.

(b)       The Eligible Individual acknowledges that the Eligible Individual is
subject to the Company’s policies regarding compliance with securities laws,
including but not limited to its Securities Trading Policy (as in effect from
time to time and any successor policies), and, pursuant to these policies, if
the Eligible Individual is on the Company’s insider list, the Eligible
Individual shall be required to obtain pre-clearance from the Company’s General
Counsel prior to purchasing or selling any of the Company’s securities,
including any shares issued upon vesting of the Restricted Stock Units, and may
be prohibited from selling such shares other than during an open trading
window.  The Eligible Individual further acknowledges that, in its discretion,
the Company may prohibit the Eligible Individual from selling such shares even
during an open trading window if the Company has concerns over the potential for
insider trading.

(c)       The Eligible Individual agrees that he or she shall keep the shares of
Common Stock released upon vesting of Restricted Stock Units in special accounts
at the brokerage firm(s) designated by the Company and shall not transfer such
shares to any other brokerage firm(s).  The Eligible Individual shall have the
right to hold or sell shares released to their accounts upon vesting at any time
but agrees that all cash proceeds from such sale (as well as any dividend after
deduction of relevant individual income tax pursuant to law) shall be
distributed to the Eligible Individual through an authorized bank account
established in China upon the approval of the SAFE (the “Authorized China Bank
Account”).

(d)       Upon the Eligible Individual’s Termination of Employment, any
remaining equity will be sold by the brokerage firm(s) as designated by the
Company as soon as practicable, in no event later than ninety (90) days after
the date of such Termination of Employment, and cash proceeds (after deduction
of relevant individual income tax pursuant to law) shall be distributed to the
Eligible Individual through the Authorized China Bank Account.

8.

Responsibility for Taxes and Withholding

(a)       Regardless of any action the Company or the Eligible Individual’s
employer (“Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Eligible Individual acknowledges that the ultimate
liability for all Tax-Related Items legally due by him or her is and remains the
Eligible Individual’s responsibility and that the Company and/or the Employer
(1) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock Unit
award, including the grant and vesting of the Restricted Stock Units; and (2) do
not commit to structure the terms of the award or any aspect of the Restricted
Stock Units to reduce or eliminate the Eligible Individual’s liability for
Tax-Related Items.

(b)       In the event that the Company, Subsidiary or Affiliate is required to
withhold any Tax-Related Items as a result of the award or vesting of the
Restricted Stock Units, the Eligible Individual shall pay or make adequate
arrangements satisfactory to the Company, Subsidiary or Affiliate to satisfy all
withholding and payment on account of obligations of the Company, Subsidiary
and/or Affiliate. The obligations of the Company under this Agreement shall be
conditioned on compliance by the Eligible Individual with this Section 8.  In
this regard, the Eligible Individual authorizes the Company and/or the Employer
to withhold all applicable Tax-Related Items legally payable by the Eligible
Individual from his or her wages or other cash compensation paid to the Eligible
Individual by the Company and/or the Employer.  The Company may, in its sole
discretion and pursuant to such provisions as it may specify from time to time,
withhold in Shares the amount of Shares necessary to satisfy the minimum
withholding amount or arrange for the sale of such number of Shares as is
necessary to pay any Tax-Related Items.  In connection herewith, the Eligible
Individual (i) authorizes, empowers and directs the Company and the Plan
Administrator (or such brokerage firm as is contracted to manage the Company’s
employee equity award program, the “Broker”) to sell, at the market price and on
the Exercise Date or as soon thereafter as is practicable, the number of Shares
sufficient to pay the Tax-Related Items, and (ii) agrees to indemnify and hold
harmless the Broker and the Company from and against all losses, liabilities,
damages, claims and expenses, including reasonable attorneys’ fees and court
costs, arising out of carrying out such actions.  Finally, the Eligible
Individual will pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold as a result
of the Eligible Individual’s participation in the Plan or the Eligible
Individual’s award that cannot be satisfied by the means previously
described.  The Company may refuse to deliver the stock underlying the
Restricted Stock Unit award under the Plan if the Eligible Individual fails to
comply with his or her obligations in connection with the Tax-Related Items as
described in this Section.

3

--------------------------------------------------------------------------------

 

(c)       In particular, the Eligible Individual understands and acknowledges
that all income to which the Eligible Individual is entitled under this
Agreement is pre-tax and the Company or its Subsidiaries or Affiliates has the
right to withhold and pay on behalf of the Eligible Individual any individual
income tax in connection with such income in accordance with applicable law.  In
the event the Company or its Subsidiaries or Affiliates is not required under
applicable law to serve as the withholding agent to withhold and pay on behalf
of the Eligible Individual such individual income tax, the Eligible Individual
shall have sole responsibility to make such payment, in which case the Eligible
Individual shall provide, as requested by the Company or its Subsidiaries or
Affiliates from time to time, relevant tax receipts to certify full and prompt
payment.  The Eligible Individual agrees to indemnify the Company and/or its
Subsidiaries or Affiliates for any liability which may arise as a result of his
or her failure to pay any and all taxes associated with any income derived
pursuant to awards made under this Agreement.

9.

Nature of Award

In accepting the Award, the Eligible Individual acknowledges that:

(a)       the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
Agreement;

(b)       the Award is voluntary and occasional and does not create any
contractual or other right to receive future Awards, or benefits in lieu of
Awards, even if Awards have been made repeatedly in the past;

(c)       all decisions with respect to future Awards, if any, will be at the
sole discretion of the Company;

(d)       the Eligible Individual’s participation in the Plan will not create a
right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate the Eligible Individual’s employment
relationship at any time with or without Cause;

(e)       the Eligible Individual is voluntarily participating in the Plan;

(f)       the Award is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company,
Subsidiary, Affiliate, or the Employer, and such Award is outside the scope of
the Eligible Individual’s employment contract, if any;

(g)       the Award is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company, Subsidiary, Affiliate or the Employer;

(h)       in the event that the Eligible Individual is not an employee of the
Company, Subsidiary or Affiliate, the Award will not be interpreted to form an
employment contract or relationship with the Company, Subsidiary or
Affiliate;  and

(i)       in consideration of the Award, no claim or entitlement to compensation
or damages shall arise from termination of the Award or diminution in value of
the Award resulting from Termination of the Eligible Individual’s Employment by
the Company, Subsidiary, Affiliate, or Employer (for any reason whatsoever and
whether or not in breach of local labor laws) and the Eligible Individual
irrevocably releases the Company, Subsidiary or Affiliate and the Employer  from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by signing
this Agreement, the Eligible Individual will be deemed irrevocably to have
waived his or her entitlement to pursue such claim.

10.

No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Eligible Individual’s
participation in the Plan, or his or her acquisition or sale of the underlying
Shares.  The Eligible Individual is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding the Eligible
Individual’s participation in the Plan, receipt of the Award and/or disposition
of the Award before taking any action related to the Plan or the Award.

4

--------------------------------------------------------------------------------

 

11.

Notices

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Eligible Individual:  at the last known address on record at the
Company.

If to the Company:

TripAdvisor, Inc.
141 Needham Street
Newton, MA  02464
U.S.A.
Attention:  General Counsel
Facsimile:  (617) 670-6301

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 10.  Notice and
communications shall be effective when actually received by the
addressee.  Notwithstanding the foregoing, the Eligible Individual consents to
electronic delivery of documents required to be delivered by the Company under
the securities laws.

12.

Effect of Agreement; Severability

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.   The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement.

13.

Laws Applicable to Construction; Consent to Jurisdiction

(a)       The interpretation, performance and enforcement of this Agreement
shall be governed by the laws of the State of Delaware without reference to
principles of conflict of laws, as applied to contracts executed in and
performed wholly within the State of Delaware.  In addition to the terms and
conditions set forth in this Agreement, the Restricted Stock Units are subject
to the terms and conditions of the Plan, which are hereby incorporated by
reference.

(b)       Any and all disputes arising under or out of this Agreement, including
without limitation any issues involving the enforcement or interpretation of any
of the provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes.  The Eligible Individual hereby agrees and consents to the
personal jurisdiction of said courts over the Eligible Individual for purposes
of the resolution of any and all such disputes.

14.

Conflicts and Interpretation

(a)       In the event of any conflict between this Agreement and the Plan, the
Plan shall control.  In the event of any ambiguity in this Agreement, or any
matters as to which this Agreement is silent, the Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

(b)       In the event of any (i) conflict between the Grant Details (or any
other information posted on the Plan Administrator website or successor website)
and this Agreement, the Plan and/or the books and records of the Company or (ii)
ambiguity in the Grant Details (or any other information posted on the Plan
Administrator website), this Agreement, the Plan and/or the books and records of
the Company, as applicable, shall control.

15.

Amendment

The Company may modify, amend or waive the terms of the Restricted Stock Unit
award, prospectively or retroactively, but no such modification, amendment or
waiver shall impair the rights of the Eligible Individual without his or her
consent, except as required by applicable law, NASDAQ or stock exchange rules,
tax rules or accounting rules.  The waiver by either party of compliance with
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

5

--------------------------------------------------------------------------------

 

16.

Data Privacy

(a)       The Eligible Individual understands that the Company, Subsidiary,
Affiliate and the Employer may hold certain personal information about him or
her, including, but not limited to, the Eligible Individual’s name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Eligible Employee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).

(b)      The Eligible Individual hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Data as
described in this document by and among, as applicable, the Employer, the
Company and its Subsidiaries or Affiliates for the exclusive purpose of
implementing, administering and managing the Eligible Individual’s participation
in the Plan.

(c)       The Eligible Individual understands that Data will be transferred to
the Plan Administrator, or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan.  The Eligible
Individual understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the Eligible
Individual’s country.  The Eligible Individual understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Eligible Individual’s local human resources
representative.  The Eligible Individual authorizes the Company, its Subsidiary,
Affiliate, the Plan Administrator and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Eligible Individual’s participation in the Plan.  The Eligible
Individual understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan.  The
Eligible Individual understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Eligible Individual’s local
human resources representative.  The Eligible Individual understands, however,
that refusing or withdrawing his or her consent may affect the Eligible
Individual’s ability to participate in the Plan.  For more information on the
consequences of the Eligible Individual’s refusal to consent or withdrawal of
consent, the Eligible Individual understands that he or she may contact his or
her local human resources representative.

17.

Choice of Language

Grantee has received this Agreement and any other related communications and
consents to having received these documents solely in English.  If, however, the
Grantee receives this or any other document related to the Plan translated into
a language other than English and if the translated version is different than
the English version in any way, the English version will control.

18.

Electronic Delivery

The Company may, in its sole discretion, decide to deliver any documents related
to the Restricted Stock Units awarded under and participation in the Plan or
future options that may be awarded under the Plan by electronic means or to
request the Eligible Individual’s consent to participate in the Plan by
electronic means.  The Eligible Individual hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Eligible Individual has hereunto set the Eligible Individual’s hand.  Electronic
acceptance of this Agreement pursuant to the Company’s instructions to Eligible
Individual (including through an online acceptance process managed by the Agent)
is acceptable.

 

 

 

 

TRIPADVISOR, INC.

 

 

 

 

/s/ Seth Kalvert

 

 

 

 

Seth Kalvert

 

 

 

 

Senior Vice President,

 

 

 

 

General Counsel and Secretary

 

 

7